Exhibit 10.10

 

August 21, 2017

 

Avista Healthcare Public Acquisition Corp.

65 East 55th Street

18th Floor

New York, NY 10022

 

RE: Surrender of Class B Shares and Private Placement Warrants

 

Reference is made to that certain Transaction Agreement (the “Transaction
Agreement”), to be dated as of the date hereof, by and among Envigo
International Holdings, Inc.,, a Delaware corporation (the “Company”), Avista
Healthcare Public Acquisition Corp., a Cayman Islands exempted company
(“Parent”), Avista Healthcare Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), and Avista Healthcare NewCo,
LLC, a Delaware limited liability company and wholly-owned subsidiary of Parent
(“NewCo”).  This letter agreement (this “Letter Agreement”) is being entered
into and delivered by Parent, Avista Acquisition Corp., a Cayman Islands exempt
company (“Parent Sponsor”), and certain directors of Parent that are signatories
hereto (collectively with the Parent Sponsor, the “Class B Holders”) in
connection with the transactions contemplated by the Transaction Agreement. 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Transaction Agreement.

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
Class B Holders hereby (a) represents and warrants that the Class B Holders
collectively hold all of the issued and outstanding Private Placement Warrants
and Class B Shares, in each case, as of the date of this Letter Agreement,
(b) agrees that, subject to the satisfaction or waiver of each of the conditions
to Closing set forth in Sections 6.1 and 6.2 of the Transaction Agreement, and
immediately prior to the Domestication, the Class B Holders shall collectively
(pro rata among the Class B Holders) (i) surrender 3,875,000 Class B Shares to
Parent for no consideration and (ii) sell to Parent, and Parent hereby agrees to
purchase from the Class B Holders, 4,100,000 Private Placement Warrants for
$0.50 per warrant in cash (to be paid by wire transfer of immediately available
funds to an account previously designated by the applicable Class B Holder to
Parent); (c) agrees that, until the consummation of the transactions
contemplated by the Transaction Agreement, the Class B Holders shall not modify,
amend or terminate that certain Letter Agreement, dated October 10, 2016, by and
among the Company and the Class B Holders, waive or release any claims or rights
thereunder or otherwise consent to any of the foregoing and (d) waives any and
all rights such Class B Holder has or will have under the Parent Organizational
Documents to receive, with respect to each share of Class B common stock of
Parent, par value $0.0001, held by such Class B Holder immediately following the
Domestication, more than one share of Parent Common Stock upon conversion
thereof in accordance with the Parent Organizational Documents. Subject to the
terms and conditions of this Letter Agreement, the Class B Holders agree to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Letter Agreement.

 

--------------------------------------------------------------------------------


 

This Letter Agreement shall terminate, and have no further force and effect, if
the Transaction Agreement is terminated in accordance with its terms prior to
the First Merger Effective Time.  This Letter Agreement, and any claim or cause
of action hereunder based upon, arising out of or related to this Letter
Agreement (whether based on law, in equity, in contract, in tort or any other
theory) or the negotiation, execution, performance or enforcement of this
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to any principles of conflicts of law. 
This Letter Agreement may be executed in two (2) or more counterparts (including
by electronic means), all of which shall be considered one and the same
agreement and shall become effective when signed by each of the parties and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.

 

[The remainder of this page left intentionally blank.]

 

--------------------------------------------------------------------------------


 

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

 

Very truly yours,

 

 

 

Avista Acquisition Corp.

 

 

 

 

 

 

By:

/s/ David Burgstahler

 

Name:    David Burgstahler

 

Title:      President and Chief Executive Officer

 

 

 

Solely in their capacity as a holder of Class B Shares and Private Placement
Warrants:

 

 

 

 

 

/s/ Håkan Björklund

 

Håkan Björklund

 

 

 

 

 

/s/ Charles Harwood

 

Charles Harwood

 

 

 

 

 

/s/ Brain Markison

 

Brian Markison

 

 

 

 

 

/s/ Robert O’Neil

 

Robert O’Neil

 

 

Acknowledged and agreed

as of the date of this Letter Agreement:

 

 

Avista Healthcare Public Acquisition Corp.

 

 

 

By:

/s/ David Burgstahler

 

 

Name:

David Burgstahler

 

 

Title:

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------